; Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.18 Page 1 of 12

TA

AO 106 (Rev. 06/09) Application for a Search Warrant

UNITED STATES DISTRICT COURF-

   

ners ae, —
fete aren a on :
to YA ET N,
(PFW
( a Vy He i ; for the
~ Southern District of California
In the Matter of the Search of
(Briefly describe the property to be searched wary acne

CLERK US Dien
SOUTHERN bau CT COURT

or identify the person by name and address) STRICT OF Cai
te ~ CALIFORNIA

Case No.
An Apple iPhone with red and black protective case

 

nena enactter ttt, PUT Y

Be oes

APPLICATION FOR A SEARCH WARRANT 1 9 i J 2 1 4 |

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identifp the person or describe the
property to be searched and give its location):

See Attachment A, which is incorporated by reference.

located in the Southern District of California , there is now concealed (identify the
person or describe the property to be seized):
See Aitachment B, which is incorporated by reference.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
i evidence of a crime;

O contraband, fruits of crime, or other items illegally possessed;
C property designed for use, intended for use, or used in committing a crime;
C1 a petson to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. §§ 952, 960 and 963 Importation of controlled substances and conspiracy to do the same

The ap lication is based on these facts: Oo ;
See Affidavit of HSI Special Agent Christopher Mercado, which is hereby incorporated by reference and made
part hereof.

wh Continued on the attached sheet.

CO Delayed notice of days (give exact ending date if more than 30 days: ) is requested
- under 18 U.5S.C. § 3103a, the basis of which is set forth on the ye et.

 

Applicant's signature

Special Agent Christopher Mercado, HSI

Printed name and title

Sworn to before me and signed in my presence.

Date: 2 t , . “1

City and state: San Diego, CA ; Hon. Linda Lopez, Magistrate Judge

Printed name and title

 

Judge's sigrinture

 

 

i
|

 

 

 
Oo CO SDH WH BR WwW Ne

NM BM SB BO BRO BR RD BR RD OR Re ye i i a
Oo st DA A Be WY BH SEK DS OO OM WS DH A BP WwW BH KF ©

 

 

Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.19 Page 2 of 12

AFFIDAVIT

I, Special Agent Christopher Mercado, Homeland Security Investigations (HSI),

being duly sworn, hereby state as follows:
INTRODUCTION

1. I submit this affidavit in support of applications for warrants to search the two
cell phones described in Attachment A (collectively, the “Target Devices”) and scize
evidence of crimes, specifically violations of 21 U.S.C. §§ 952, 960, and 963.

2. The requested warrants relate to the investigation and prosecution of Rebeca
Aleman and Seirra Duncan (“Defendants”), Defendants are charged with the importation
of approximately 15.38 kilograms (33.91 pounds) of methamphetamine in the Southern
District of California (Case No. 19-CR-1018-JAH). The Target Devices were seized from
Defendants on February 26, 2019, at the time of their arrest at the San Ysidro Port of Entry.
The Target Devices are currently in an evidence vault located at 9495 Customhouse Plaza,

San Diego, CA 92154.

3. Based on the information below, there is probable cause to believe that a

search of the Target Devices will produce evidence of the aforementioned crimes, as set
forth in greater detail in Attachment B.

A, The information contained in this affidavit is based upon my experience,
training, and consultation with other law enforcement agents. Because this affidavit is
made for the limited purpose of obtaining search warrants for the Target Devices, it does
not contain all of the information known by me or other federal agents regarding this
investigation.

5. Based upon my training, experience, and the information set forth in this
affidavit, I believe the following items will be found in the Target Devices:

a. Telephone numbers or identities assigned to the device, including
usernames and passwords and electronic mail addresses;
b. Call history information, including Internet Protocol (IP) addresses

accessed by the device or accessing the device;

 

 

it tenes

 
Oo CO ~) DS th BR WH PF eS

NM Me NH bw RO RD BRD OBO ORD Oe ee ee ee ea ea
co ~~] aon A Ue BO et Cm \O oO ~] nN CA aa Ww Bo re So

 

 

Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.20 Page 3 of 12

Stored photographs, videos and text messages; .
d. Stored electronic mail, including attachments, and voice messages
and other recordings;
e Web-browsing history and any stored web pages;
f. Stored documents and other files;
2 Stored geo-location information; and,
h. Data stored in any application.
These items may constitute or may lead to evidence of drug trafficking in violation of
Title 21, United States Code Sections 952, 960, and 963. |
BACKGROUND

6. T have been employed as a Special Agent with HSI since July 2009. I am
currently assigned to the San Ysidro Contraband Smuggling Group 3, which investigates
violations pertaining to the illegal possession, transportation, and distribution of controlled
substances. I am also cross-designated by the Drug Enforcement Administration (DEA) to
conduct narcotics investigations and to make arrests based on violations of Title 21 of the.
United States Code.

7. As part of my training to become a Special Agent, I completed a 24~week
course regarding criminal investigations at the Federal Law Enforcement Training Center
(FLETC) in Glynco, Georgia. I have attended and successfully completed the Criminal
Investigator Training Program and ICE Special Agent Training at the Federal Law
Enforcement Training Center in Brunswick, Georgia. [have also completed training at the
U.S. Border Patrol Academy in Artesia, New Mexico.

8. During my tenure with HSI, I have participated in numerous investigations
relating to narcotics smuggling, and I have also-received specific training in the methods
used by narcotics traffickers to import and distribute drugs, including training regarding
the use of cellular phones and other electronic devices by narcotics traffickers to operate
large distribution networks.

9, Through my training, experience, and conversations with other law

 

 

 
Co ff SDH UH BRB WH bw

Ny Mw HY NHN YP NY NY BD De Be me Be ee ee ee Se eS
oS DN Ww SP WH FF DO we WD DH A BR BH SY oS

 

 

Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.21 Page 4 of 12

enforcement officers, I have become knowledgeable regarding the methods of narcotics
traffickers and the language and patterns of narcotics abuse and trafficking. I am aware that
it is common practice for narcotics smugglers to work in concert with other individuals by
utilizing cellular phones to maintain communications with co-conspirators. Conspiracies
involved in the smuggling and trafficking of narcotics generate many types of evidence,
including, but not limited to, cellular phone-related evidence, such as text messages. With
regard to drug importation cases, for example, load drivers smuggling controlled
substances across the United States/Mexico border are often in contact with co-conspirators
around the time of the crossing of the load vehicle for purposes of receiving instructions or
updating the conspiracy on their status. |
10. Based upon my training, experience, and consultations with other law
enforcement officers, I submit the following:
a. Drug traffickers will use cellular phones because they are mobile and permit
ready access to phone calls and text, web, and voice messages.
b. Drug traffickers will use cellular phones because they are able to actively
monitor the progress of their illegal cargo while in transit.
C. Drug traffickers and their accomplices will use cellular phones because they
can easily arrange and/or determine what time their iliegal cargo will arrive
-at predetermined locations.
d. Drug traffickers will use cellular phones to coordinate a drop off and/or pick
up time for their illegal cargo. —
e. Drug traffickers will use cellular phones to notify or warn their accomplices
of law enforcement activity, including the presence of law enforcement
officers, as well as the operational status of checkpoints and border crossings.
f. Drug traffickers will use cellular phones to communicate with persons who
transport their narcotics and/or drug proceeds.
U1. Additionally, based upon my training and experience, I know that cellular

phones can and often do contain electronic evidence, such as emails, text messages, chat

3

 

 

 
NM BS BR BB BR RD RD RD Ry ee a esa ea ee
oOo sD NH BP WwW HO KH TD CO mM ID DH HN BB WH WH KS OC

Oo © “SDH wh Rw BB

 

 

Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.22 Page 5 of 12

logs, photographs, audio files, videos, and location data. This information can be stored
within disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the cellular phone. Specifically, searches of cellular

phones often yield evidence:

a. tending to indicate efforts to import methamphetamine, or some other
federally controlled substance, from Mexico into the United States;

b. tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers—used to
facilitate the importation of methamphetamine, or some other federally
controlled substance, from Mexico into the United States;

c, tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States;

d. tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States, such as stash houses, load
houses, or delivery points;

e, tending to identify the user of, or persons with control over or access to,
the Target Devices; and/or

f. tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above.

FACTS SUPPORTING PROBABLE CAUSE
12.. On February 26, 2019, at approximately 1:11 a.m., Defendants applied for
entry into the United States from Mexico at the San Ysidro Port of Entry. Defendants were
in a blue Ford Focus. Duncan was driving and Aleman was the passenger. Defendants were
referred for secondary inspection, and a 7Z-portal operator observed anomalies in
Defendants’ vehicle. CBP Officers subsequently searched the vehicle and found 28
packages concealed in the car, specifically in the driver’s seat, the rear passenger seat, and

the quarter panels of the vehicle. The packages weighed approximately 15.38 kilograms

4

 

 

 

 
Oo CO sO wt HR WH HR Oe

MB Bo BR BD ORD ORDO i i ee
BPRRRREREBRBBRBBERRRERRE RBH IS

 

 

Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.23 Page 6 of 12

(33.91 pounds), and field-tested positive for methamphetamine. Defendants were placed
under arrest and the Target Devices were seized from Defendants. Specifically, a silver
ANS cellular phone was seized from Duncan, and an Apple iPhone in a red and black
protective case was seized from Aleman (see Attachment A for photos).

13. Both Defendants were read their Miranda rights, and defendant Duncan
agreed to speak to agents without an attorney present. According to Duncan, she was
approached by some unknown individuals that knew her through mutual friends. The
unknown individuals offered Duncan $4,000 to drive her car down to Mexico and back to
Ontario, California. The unknown individuals instructed Duncan to pick: up “Becca,” an
associate of theirs, and told Duncan that this person would accompany her on the trip.
“Becca,” the person that Duncan was directed to pick up, was the passenger in the vehicle,
defendant Rebeca Aleman.

14. According to Duncan, Aleman was in communication with the unknown
individuals during the duration -of their trip. However, Aleman spoke to the unknown
individuals in Spanish, so Duncan could not understand everything that was said,
Defendants were instructed to drive the car to a motel in Tiyuana and “party” until the
vehicle was ready. Once the vehicle was ready, the unknown individuals contacted Aleman
to let the Defendants know to pick up the vehicle and begin their travel back to the United
States. Duncan further stated that, when she sat in the driver’s seat after Defendants picked
up the vehicle, it felt different, specifically higher, harder, and uncomfortable. Duncan
claimed that she raised this concern to Aleman and that Aleman stated that everything was
fine and that they could pull over once they crossed into the United States. Duncan then
admitted that at that point it occurred to her that she was transporting drugs from Mexico
to the United States.

15. Based upon my training, experience, and investigation in this case, I believe
that Defendants were involved in an ongoing conspiracy to import methamphetamine.
Further, in part because Defendants appear to have been in contact with co-conspirators

other than each other during the events leading up to Defendants’ arrest, there is probable

5

 

 
oOo CO SD A FP WD PP

MN NY HM KH HN bw we! He ew Be ee oe oe es ig
CIARA BH NH SF Sow NINA aA BRB wh aS

 

 

Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.24 Page 7 of 12

cause to believe that information related to the narcotics trafficking activities of Defendants
is stored in the memory of the Target Devices.

16. Through my training, experience, and consultations with other law
enforcement officers, I am aware that drug conspiracies frequently require planning to
successfully evade detection by law enforcement, including planning and coordination in
the days and weeks prior to a drug smuggling event. Additionally, co-conspirators are often
initially unaware of a subject’s arrest and will continue to attempt to communicate with a
subject after their arrest to determine the whereabouts of the narcotics. Based on my
training and experience, individuals such as Defendants will also attempt to minimize the

amount of time they were involved in their drug smuggling activities, and may be involved

|}for weeks and months longer than they claim. Given those facts, I respectfully request

permission to search the Target Devices for data beginning on November 26, 2049, up to
and including February 26, 2019. |
METHODOLOGY

17. It is not possible to determine, merely by knowing the cellular/mobile
telephone’s make, model and serial number, the nature and types of services to which the
device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
today can be simple cellular telephones and text message devices, can include cameras, can
serve as personal digital assistants and have functions such as calendars and full address
books and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular/mobile service providers
now allow for their subscribers to access their device over the internet and remotely destroy
all of the data contained on the device. For that reason, the device may only be powered in
a secure environment or, if possible, started in “flight mode” which disables access to the
network. Unlike typical computers, many cellular/mobile telephones do not have hard
drives or hard drive equivalents and store information in volatile memory within the device
or in memory cards inserted into the device. Current technology provides some solutions

for acquiring some of the data stored in some cellular/mobile telephone models using

6

 

 

 

 
Oo fF SI DH A BR WwW NY Be

NM Nw www hh Oe me ee ee a eo gc
co eR oR RBBHRBR SF RSRDRRERD ECS

 

 

Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.25 Page 8 of 12

forensic hardware and software. Even if some of the stored information on the device may
be acquired forensically, not all of the data subject to seizure may be so acquired. For
devices that are not subject to forensic data acquisition or that have potentially relevant
data stored that is not subject to such acquisition, the examiner must inspect the device
manually and record the process and the results using digital photography. This process is
time and labor intensive and may take weeks or longer.

18. Following the issuance of these warrants, I will collect the Target Devices
and subject them to analysis. All forensic analysis of the data contained within the
telephones and its memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of the warrant.

19. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days,
absent further application to this court. |

CONCLUSION

20. Based on all of the facts and circumstances described above, there is probable
cause to conclude that Defendant used the Target Devices to facilitate violations of Title
21, United States Code, Section(s) 952, 960, and 963.

21. Because the Target Devices were promptly seized during the investigation of
Defendants’ drug trafficking activities and have been securely stored, there is probable
cause to believe that evidence of illegal activities committed by Defendants continues to
exist on the Target Devices. As stated above, I believe that the appropriate date range for
the searches is from November 26, 2019, up to and including February 26, 2019.

22. For the above reasons, | request that the Court issue a warrant authorizing law
enforcement agents and/or other federal and state law enforcement officers to search the
items described in Attachment A, and seize the items listed in Attachment B, using the
methodology described above.

 

 

 
Oo FCO “SS A Mm B WH PO

NM MN BM NY HB Bw BR Re He ee ee i a
oo ND OO SF YW YY KF SG OD aH HD A BR HB YF

 

 

Case 3:19-mj-02131-LL Document 1 Filed 05/21/19 PagelD.26 Page 9 of 12

I swear the foregoing is true and correct to the best of my knowledge and belief.

CEC

Special Agent Christopher Mercado
Homeland Security Investigations

 

Subscribed and sworn to before me this ots day of May, 2019.

Hon. Linda Lopez
United Statés Magistrate Judge

 

 

 

 
boa Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.27 Page 10 of 12

ATTACHMENT A
PROPERTY TO BE SEARCHED

The silver ANS cellular phone seized from Seirra Duncan, pictured below:

 

 

 

‘The Apple iPhone in a red and black case seized from Rebeca Aleman, pictured below:

 

 

 

cep am

 
Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.28 Page 11 of 12

(collectively, the “Target Devices”)

The Target Devices are currently in an evidence vault located at 9495 Customhouse
Plaza, San Diego, CA 92154,

 
Case 3:19-mj-02131-LL Document1 Filed 05/21/19 PagelD.29 Page 12 of 12

ATTACHMENT B

ITEMS TO BE SEIZED

Authorization to search the cellular phones described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack Space, and
temporary or permanent files contained on or in the cellular phone for evidence
described below. The seizure and search of the cellular phone shall follow the search
methodology described in the affidavit submitted in support of the warrant.

The evidence to be seized from the cellular phone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of November 26, 2019p ‘to and including February 26, 2019:

a.

tending to indicate efforts to import methamphetamine, or some other
federally controlled substance, from Mexico into the United States;

tending to identify accounts, facilities, storage devices, and/or services—
such as email addresses, IP addresses, and phone numbers-used to
facilitate the importation of methamphetamine, or some other federally
controlled substance, from Mexico into the United States;

tending to identify co-conspirators, criminal associates, or others involved
in importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States;

tending to identify travel to or presence at locations involved in the
importation of methamphetamine, or some other federally controlled
substance, from Mexico into the United States, such as stash houses, load
houses, or delivery points;

tending to identify the user of, or persons with control over or access to,
the Target Devices; and/or .

tending to place in context, identify the creator or recipient of, or establish
the time of creation or receipt of communications, records, or data involved
in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960,

and 963.

 

 
